internal_revenue_service number release date index number ---------------------------------- -------------------------- ------------------------------------------- -------------------------------- in re --------------------------------------------------- ---------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-150937-02 date june legend settlor spouse child a_trust trust a - - - - - ------------------------------ -------------------------------- ------------------------------ ---------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------------------------------------- ---------------------------------------------------------------------------- ----------------------------- --------------------------- ---------------- -------------------------- ----------------------- ------------------- ------------------- --------- ---------------------------------------------------- trust b trustee date date date date date date state x citation a dear --------------------- skipping transfer_tax consequences of the proposed severance and modification of trust a this letter is in reply to your request for a ruling regarding the generation- - - - - - - - - - - plr-150937-02 facts on date settlor created trust a revocable_trust that settlor subsequently amended on date and again on date all prior to date settlor died on date after date but before date at which time trust became irrevocable settlor was survived by spouse and five children including child a spouse died on date trustee an independent corporation is the trustee of trust and each trust created under the terms of trust trust is governed by the law of state x article fifth of trust provides in part a upon the death of settlor if the settlor s wife spouse survives him the trustees shall hold the balance of the trust principal in further trust as follows during the life of settlor s wife spouse a the trustees shall pay spouse the income of the trust at least quarterly b the trustees shall pay spouse as much principal of the trust even to the extent of all or none i as spouse may request from time to time or ii as the trustees shall determine in their discretion from time to time upon spouse s death the principal was to be distributed pursuant to the terms of article sixth paragraphs a and b of article sixth as amended provide as follows a at the death of the survivor of settlor and his wife spouse the trust principal to be disposed of as directed in this article shall be divided and set apart in equal shares for those of the settlor s children child a and the other four children who are then living except that if a child of the settlor is then deceased and leaves issue then living the share that would have been set apart for the deceased child if he or she were then living shall be distributed to his or her then living issue per stirpes b each share so set apart for a child of the settlor shall constitute and be administered as a separate trust identified by that child s name and shall be disposed of as follows plr-150937-02 the trust shall terminate upon the death of the settlor s child whose name identifies the trust during the term of the trust the trustees shall pay as much income and principal of the trust even to the extent of all or none at any time or from time to time to any one or more persons including persons born at any time after the date of this agreement within a group consisting of the settlor s child whose name identifies the trust that child s spouse and that child s children and grandchildren and their spouses as the trustees shall determine in their discretion the trustees shall accumulate and add to principal income not paid to the beneficiaries upon termination of the trust the trustees shall distribute the principal of the trust to the then living issue per stirpes of the child of the settlor whose name identifies the trust or if no such issue is then living to the settlor s then living issue per stirpes except that principal that becomes distributable to a child of the settlor or to a person for whose current benefit a_trust under paragraph c of this article then subsists shall not be distributed to that child or other person and shall instead be added to his or her trust paragraph c of article sixth provides generally that notwithstanding previous dispositive provisions principal that becomes distributable at the death of settlor or spouse or at the termination of a_trust established for the benefit of settlor and spouse s child to a beneficiary under the age of years shall be held in trust with one-half of the principal to be distributed when the beneficiary attains age and the balance payable when the beneficiary attains age during this period income will be payable to the beneficiary at the discretion of the trustee if the beneficiary dies before attaining age the principal will be distributed to or in trust for the benefit of the beneficiary s living issue or if none to the living issue of the beneficiary s nearest ancestor who was an issue of settlor or if none to the settlor s then living issue article seventh paragraph b as amended on date addresses the trustees discretionary distribution powers and provides b in exercising their discretionary power to pay principal to the settlor s wife the trustees may consider or ignore as the trustees deem advisable other resources of the settlor s wife in exercising their discretionary power to pay principal to any child or other issue of the settlor or the spouse of any child or issue of the settlor the trustees shall take into account other resources of such person but shall not pay principal to any person so long as any trust subsists under an agreement plr-150937-02 trust b from which discretionary payments of principal may be made to such person on date within months of settlor s death spouse executed a disclaimer renouncing her power under paragraph a b i of article fifth to withdraw trust corpus during her life it is represented that on the federal estate_tax_return filed for settlor s estate the estate s executor elected to treat the marital trust created under article fifth as qualified_terminable_interest_property under ' b of the code upon the death of spouse and pursuant to the terms of trust trust was divided into five separate trusts one trust for each of settlor s five children including trust a for the benefit of child a trustee proposes to reform trust by amending paragraph b of article sixth inserting a new paragraph c of article sixth modifying the existing paragraph c of article sixth by redesignating it as paragraph d and amending paragraph b of article seventh amended paragraph b of article sixth will read as follows b the share so set apart for child a shall be disposed of as directed in paragraph c of this article each share so set apart for a child of the settlor other than child a shall constitute and be administered as a separate trust identified by that child s name and shall be disposed of as follows the trust shall terminate upon the death of the settlor s child whose name identifies the trust during the term of the trust the trustees shall pay as much income and principal of the trust even to the extent of all or none at any time or from time to time to any one or more persons including persons born at any time after the date of this agreement within a group consisting of the settlor s child whose name identifies the trust that child s spouse and that child s children and grandchildren and their spouses as the trustees shall determine in their discretion the trustees shall accumulate and add to principal income not paid to the beneficiaries upon termination of the trust the trustees shall distribute the principal of the trust to the then living issue per stirpes of the child of the settlor whose name identifies the trust or if no such issue is then living to the settlor s then living issue per stirpes except that principal that becomes distributable to a child of the settlor or to a person for whose current plr-150937-02 benefit a_trust under paragraph c or paragraph d of this article then subsists shall not be distributed to that child or other person and shall instead be added to his or her trust new paragraph c of article sixth will read as follows c the share set apart for child a to be disposed of as directed in this paragraph shall be divided and set apart in equal shares for the settlor s grandchildren who are the children of child a namely the named grandchildren each share so set apart for a grandchild of the settlor shall constitute and be administered as a separate trust identified by that grandchild s name and shall be disposed of as follows the trust shall terminate upon the death of child a during the term of the trust the trustees shall pay as much income and principal of the trust even to the extent of all or none at any time or from time to time to any one or more persons including persons born at any time after the date of this agreement within a group consisting of the settlor s grandchild whose name identifies the trust that grandchild s spouse and that grandchild s children and their spouses child a and child a s spouse as the trustees shall determine in their discretion the trustees shall accumulate and add to principal income not paid to the beneficiaries upon termination of the trust the trustees shall distribute the principal of the trust to the grandchild whose name identifies the trust or if such grandchild is not then living to the then living issue per stirpes of such grandchild or if no such issue is then living to the then living issue per stirpes of child a or if no such issue is then living to the settlor s then living issue per stirpes except that i principal that becomes distributable to a person for whose current benefit a_trust then subsists under paragraph b or paragraph d of this article or under this paragraph shall not be distributed to that person and shall instead be added to his or her trust and ii principal that becomes distributable to a beneficiary who has not then attained the age of years and for whose current benefit a_trust under paragraph d of this article does not then subsist shall not be distributed to that beneficiary and shall instead be held by the trustees as a separate trust for his or her benefit and administered pursuant to the terms of paragraph d redesignated paragraph d of article sixth will be identical to the original paragraph c of article sixth in trust as amended and will read as follows plr-150937-02 d notwithstanding the foregoing provisions principal that becomes distributable at the death of the survivor of the settlor and his wife spouse or at the termination of a_trust identified by a name of a child or grandchild of the settlor to a beneficiary who has not then attained the age of years shall not be distributed to that beneficiary and shall instead be held separately in trust until the beneficiary attains the age of years the trustees shall pay him or her as much income and principal of the trust even to the extent of all or none at any time or from time to time as the trustees shall determine in their discretion the trustees shall accumulate and add to principal income not paid to the beneficiary when the beneficiary attains the age of years the trustees shall distribute to him or her one-half of whatever principal then remains in the trust or if the beneficiary has already attained that age when the trust is created the trustees shall distribute to him or her one-half of the original principal of the trust upon the creation thereof when the beneficiary attains the age of years the trustees shall distribute to him or her whatever principal then remains in the trust if the beneficiary dies before attaining the age of years the trustees shall distribute whatever principal remains in the trust at the beneficiary s death to the beneficiary s then living children in equal shares or if no such child is then living to the then living issue per stirpes of the beneficiary s nearest ancestor who was an issue of the settlor or if no such issue is then living to the settlor s then living issue per stirpes except that principal that becomes distributable to a child of the settlor or a person for whose current benefit a_trust under this paragraph d then subsists shall not be distributed to that child or other person and shall instead be added to his or her trust hereunder notwithstanding the foregoing provisions if a_trust is created under this paragraph d for the current benefit of a person who was not alive on the date when the settlor s power_to_revoke this trust terminates and if that trust does not terminate pursuant to the foregoing provisions prior to the expiration of years after the death of the last to die of the settlor s children and grandchildren who were alive on that date the trust shall terminate upon the expiration of that years period and whatever principal then remains in that trust shall be distributed to the person for whose current benefit the trust was created plr-150937-02 amended paragraph b of article seventh will read as follows b in exercising their discretionary power to pay principal to the settlor s wife the trustees may consider or ignore as the trustees deem advisable other resources of the settlor s wife in exercising their discretionary power to pay principal to any child or other issue of the settlor or the spouse of any child or other issue of the settlor the trustees shall take into account other resources of such person except that the trustees may but shall not be required to take into account the existence of any trust under trust b from which discretionary payments of principal may be made to such person thus under the proposed division and reformation trust a for the benefit of child a and her descendants would be divided into four separate subtrusts one for the benefit of each of the children of child a and their descendants each separate subtrust will also include child a and child a s spouse as discretionary beneficiaries as stated above redesignated paragraph d of article sixth of trust is identical to the original paragraph c of article sixth amended paragraph b of article seventh will authorize the trustees to make discretionary distributions of principal to current beneficiaries of the trust a subtrusts even if these beneficiaries are discretionary beneficiaries of trusts created under trust b you have represented that no additions actual or constructive have been made to either trust or trust a since date the date of settlor s death otherwise provided in the trust instrument the trustee has the power the law of state x at citation a provides in pertinent part that unless to sever any trust on a fractional basis into two or more separate and identical trusts for any reason or to segregate by allocation to a separate_account or trust a specific amount from a portion of or specific assets included in the trust property of any trust unless expressly provided to the contrary in the trust instrument income earned on a segregated amount portion or specific asset after the segregation is effective passes with the amount portion or asset segregated each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed specifically you request a ruling that the proposed division and modification of trust will not constitute a generation-skipping_transfer subject_to the generation-skipping_transfer gst tax under sec_2601 of the internal_revenue_code and the proposed division will not cause the resulting trusts to be subject_to the gst tax law and analysis plr-150937-02 sec_2601 imposes tax on every generation-skipping_transfer which is defined under ' as a taxable_distribution a taxable_termination or a direct_skip under ' a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date except to the extent the transfer is not made out of actual or constructive additions to the trust after date sec_26_2601-1 provides that except as provided in ' b ii b or c any trust as defined in ' b in existence on date is considered an irrevocable_trust under ' b b of the act and ' b i the gst tax does not apply to any generation-skipping_transfer under a will or revocable_trust executed before date provided that a the document in existence on date is not amended at any time after date in any respect which results in the creation of or increase in the amount of a generation-skipping_transfer b in the case of a revocable_trust no addition is made to the revocable_trust after date and c the decedent dies before date sec_26 b v a provides that except as provided under ' b v b where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that these rules only apply for generation-skipping_transfer_tax purposes the rules do not apply in determining whether the transaction results in a gift subject_to the gift_tax or may cause the trust to be included in the gross_estate or may result in the realization of capital_gains for purposes of ' sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the plr-150937-02 provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example describes a situation where in the grantor established an irrevocable_trust for the benefit of his two children a and b and their issue the trustee had the discretion to distribute income and principal to the beneficiaries the trust would terminate upon the death of the last to die of a and b and the principal would be distributed to the living issue of a and b per stirpes in a court order divided the trust into two equal trusts one for the primary benefit of a and a s issue and the other for the primary benefit of b and b s issue with trustee discretionary distributions of income and principal along each family line each trust would terminate upon the death of the primary beneficiary a or b and the principal would be distributed to the issue per stirpes of each primary beneficiary if there are no living descendants of the primary beneficiary the principal of that trust would be added to the trust for the benefit of the other primary beneficiary and his or her issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the division the example also concludes that the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was revocable on date and was not amended after that date the settlor died after date but before date you have represented that no additions constructive or actual have been made to trust or trust a after date the date that trust a became irrevocable in addition see ' b iii and sec_26_2601-1 regarding a special rule for trusts subject_to an election under ' b plr-150937-02 accordingly assuming spouse s disclaimer was a qualified_disclaimer under ' trust and the trusts created under its terms including trust a are exempt from the gst tax and transfers from trust and the trusts created under its terms are not subject_to the generation-skipping_transfer_tax the parties propose to divide trust a into equal and separate subtrusts one subtrust each for the benefit of the four children of child a and their descendants each resulting subtrust will have dispositive provisions identical to those of trust a with the exception that each trust will be established for the benefit of the named grandchild his or her spouse and descendants and child a and child a s spouse as noted above paragraph b of article seventh will be modified to authorize the trustees to make discretionary principal distributions to a_trust beneficiary notwithstanding that the beneficiary is also a beneficiary of any trust created under trust b in this case the beneficiaries of trust a and the trust a subtrusts are also beneficiaries of trust b thus this modification may result in the acceleration of principal distributions to the trust a beneficiaries but will not shift a beneficial_interest in trust a to lower generation beneficiaries or delay vesting of the trust a corpus we conclude that the proposed reformation and division of trust a into separate subtrusts as described above will not shift a beneficial_interest in the subtrusts to any beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to the division the proposed division will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the time provided for in trust a see ' b i e example accordingly assuming spouse s disclaimer was a qualified_disclaimer under ' based on the facts submitted and the representations made we conclude that after the reformation and division the resulting subtrusts will be exempt from the gst tax imposed under ' further the proposed reformation and division will not constitute an addition to trust a or the resulting trusts accordingly future distributions from the resulting subtrusts will be exempt from gst tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are not ruling on whether the transaction may result in the realization of capital_gain to the beneficiaries of the subtrusts of trust a for purposes of ' this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury the rulings contained in this letter are based upon information and plr-150937-02 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely enclosure copy for ' purposes cc george masnik chief branch office of associate chief_counsel passthroughs and special industries
